Citation Nr: 1802751	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-34 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from December 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was before the Board in September 2016 at which time it was remanded to schedule the Veteran for a Board hearing, as he had requested.  A hearing was scheduled in November 2017.  In correspondence received prior to the scheduled hearing, however, the Veteran indicated that he wished to cancel his Board hearing.  In light of the foregoing, the Board determines that the request for a hearing has been withdrawn.  The Board finds the RO complied with the previous remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; the Veteran's PTSD has not caused deficiencies in most areas, or total occupational and social impairment.  

2.  The Veteran's service-connected PTSD does not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in November 2017.  Consequently, the DSM-5 is for application to his appeal.  The DSM-5 does not contain information regarding GAF scores.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In a statement received in October 2010, the Veteran reported that his "stress and nightmares had been horrible" and that he had been unable to sleep.  He also felt depressed and hostile all of the time.  He also stated that he hardly had any friends and that he stays alone.  Additionally, his daughter doesn't visit him much due to his violent outbursts.  

The Veteran was provided a VA examination in October 2010.  At that time, it was noted that the Veteran was divorced and had not dated in the past two years.  He has two daughters with whom he described his relationship as "not good" because, although they are good kids, they cannot be around him due to his stress and anger.  The Veteran estimated that he had two friends.  With regard to activities and leisure pursuits, the Veteran could not identify anything he does for fun.  

Occupationally, it was not noted that the Veteran's last job was painting and hanging wallpaper.  He was not employed at the time of the examination.  He reported that he retired in 2008 due to eligibility by age or duration of work. 

On physical examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  With regard to psychomotor activities, crying was reported.  His speech was unremarkable and his attitude toward the examiner was cooperative.  The Veteran's affect was full, his mood was depressed, and his attention was intact to person, time, and place.  His thought process and content were unremarkable.  There were no delusions or hallucinations and his intelligence was average.  With regard to judgment, the Veteran understood the outcome of behavior and as for insight; he understood that he has a problem.  It was noted that the Veteran has sleep impairment.   The Veteran did not have obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  While suicidal thoughts were not reported on examination, it was noted that the Veteran reported suicidal thoughts "a couple times a month" in the past two years.  However, he had no intentions, plans, or attempts.  He had good impulse control and had the ability to maintain minimum personal hygiene.  No problems with memory were reported or observed.  With regard to the activities of daily living, the examiner noted that there was slight problems with household chores; moderate problems with shopping, driving and other chores; and no problems with toileting, grooming, self-feeding, bathing, and dressing/undressing.  The Veteran reported that his daughter does the driving for him and helps him with household chores and shopping.  She goes shopping for him twice a month for groceries.  He stated that he does not go to avoid people.  His lack of interest prevents him from doing household chores sometimes.  Additionally, he does not participate in recreational activities due to lack of interest and energy.   

His PTSD symptoms included recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in activities, feeling of detachment or estrangement from others, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.

The examiner assessed PTSD and depressive disorder and determined that it was not possible to delineate the independent contribution from each disorder on the Veteran's functioning.  He opined that the PTSD and depressive symptoms moderately interfere with social functioning.  The symptoms would also likely moderately interfere with occupationally functionating.  The examiner determined that the Veteran's psychiatric conditions caused reduced reliability and productivity.  She noted that the Veteran was taking medication for his psychiatric symptoms but was not involved in any therapy.  

In a statement received in November 2010, the Veteran reported that his PTSD symptoms had worsened over the past six years.  He reported that he had no energy and still has flashbacks and nightmares.  Irritability was also noted.  He stated that his daughter takes care of his personal business such as paying bills and shopping for food.  

An additional VA examination was provided in October 2017 at which time PTSD was assessed.  The examiner determined that the Veteran's PTSD symptoms caused occupational and social impairment with occupational decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

It was noted that the Veteran denied changes in his home life since 2010.  He reported that he continued to live alone and denied social engagement.  He stated that he did not socialize with anyone.  Occupationally, the Veteran reported that he retired 10 years ago.  There was no indication of engagement in volunteering, school, or work activities since 2010.

With regard to relevant mental health history, the Veteran endorsed ongoing struggles with nightmares.  The examiner noted that the endorsed social avoidance did not appear to be rated to avoidance of trauma cues.   She documented that the Veteran reported presenting to mental health in the past for assistance.  However, there was no indication of engagement in mental health services since 2011.  

Symptoms associated with the Veteran's PTSD included depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

On behavioral observation, it was noted that the Veteran was well groomed and neatly dressed.  He was fully oriented to person, place, time, and circumstances.  He was fully engaged and exhibited intermittent eye contact throughout the assessment.  His mood was somber and depressed and he appeared tearful throughout the assessment.  Affect was congruent.  Speech was clear and of normal rate and tone.  Thought processes were congruent and goal directed.  There was no evidence of psychosis, delusions, or perceptual disturbances.  The Veteran denied active suicidal or homicidal ideations, plan, or intent.  Overall, judgment and insight appeared intact.  

With regard to symptom impact on functionating, the Veteran reported significant social withdrawal related to irritability and poor frustration tolerance.  The examiner opined that the Veteran would likely struggle with relating well with coworkers and superiors in a work environment.  He also reported chronic sleep disturbances and nightmares, likely impacting sustained attention, motivation, and mental clarity.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 50 percent for the Veteran's PTSD at any time during the appeal period.  

As summarized above, the Veteran's PTSD symptoms were shown to include depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in activities, feeling of detachment or estrangement from others, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, and difficulty in establishing and maintaining effective work and social relationships.  Such symptoms are contemplated by the current 50 percent evaluation and have been determined to cause no more than occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for a 70 percent evaluation at any time during the appeal period.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Further, there was no indication of neglect of personal appearance and hygiene.  

As detailed herein, suicidal ideation was noted during the appeal period, which is contemplated by the 70 percent disability rating.  However, such symptom has not been shown to have an impact on the Veteran's overall ability to function socially or occupationally.  With regard to the report of suicidal ideation, in Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  The October 2010 VA examiner noted suicidal ideation; however, the Veteran denied intention, plan, or attempt.  During the October 2017 VA examination, there was no report of suicidal ideations.  Moreover, even considering such symptom, there was no finding that the overall disability picture caused occupational and social impairment with deficiencies in most areas.  Notably, even with the report of suicidal ideation, the October 2010 VA examiner indicated that the Veteran's psychiatric symptoms caused not more than occupational and social impairment with reduced reliability and productivity.  Socially, while the Veteran indicated that he did not have good relationships with his children, he estimated that he had 2 friends.  Occupationally, the Board observes that the Veteran is unemployed; however, he indicated that he retired due to eligibility, not as a result of PTSD symptoms.  Although the examiner indicated that the Veteran would likely have trouble relating well with coworkers and superiors in a work environment, and could experience decreased attention, motivation, and mental clarity due to chronic sleep disturbances, the Board finds that those symptoms have been contemplated in the 50 percent rating based on disturbances of motivation and mood, difficulty in establishing effective work and social relationships, and reduced reliability and productivity.  

In view of the record in its entirety, the Board finds that Veteran's symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating or higher.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that, the preponderance of the evidence is against assignment of a rating in excess of 50 percent.

Entitlement to a TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

A review of the record indicates that service connection is in effect for PTSD, rated as 50 percent disabling.  

In a statement received in October 2010, the Veteran reported that he could not sleep due to his PTSD symptoms.  As such, he cannot work after being up at night, his strength is gone.

In the October 2010 VA examination report, it was noted that the Veteran's last job was painting and hanging wallpaper.  He was not employed at the time of the examination.  He reported that he retired in 2008 due to eligibility by age or duration of work.  The examiner opined that the Veteran's PTSD symptoms would likely moderately interfere with occupationally functionating.  

In November 2010, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his service-connected PTSD.  He reported that he last worked full time in 2004.  He indicated that he became too disabled to work in 2007.  With regard to employment, the Veteran reported that from 2000 to 2007 he worked part time as a self-employed painter.  With regard to education, the Veteran documented that he completed high school and had not had any training and education since becoming too disabled to work.  

In a statement received in November 2010, the Veteran reported that his PTSD symptoms had increased to the point that they affected his employment. 

Records from the Social Security Administration indicate that benefits were awarded for affective/mood disorders and anxiety related disorders. 

In the report of the October 2017 VA examination, the examiner opined that he would likely struggle with relating well with coworkers and superiors in a work environment.  He also reported chronic sleep disturbances and nightmares, likely impacting sustained attention, motivation, and mental clarity.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  

As detailed above, the Veteran is service-connected for PTSD, rated as 50 percent.  Service connection is not in effect for any other disability.  Under these circumstances, the Veteran does not meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  The Board has considered his entitlement on an extraschedular basis under section 4.16(b), but finds that there is an insufficient basis upon which to conclude that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.

In this regard, the Board has carefully considered the Veteran's statement regarding the effects of his PTSD on his employability.  Notably, the Veteran has indicated that he lacked energy and strength due to his PTSD symptoms, and was thus, unable to work.  However, as detailed above, the currently-assigned rating is recognition that the impairment associated with the Veteran's psychiatric disability impacts his ability to obtain or maintain employment.  The ultimate question, however, is whether the Veteran's service-connected disability, without regard to any nonservice-connected disabilities, prevents him from securing or following a substantially gainful occupation.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the record contains no probative evidence that that it does.  While the October 2017 VA examiner indicated that the Veteran's service-connected PTSD impacted his ability to work, there was no finding that he was precluded from obtaining or maintaining substantially gainful employment.  Again, the examiner indicated that the Veteran would likely have trouble relating well with coworkers and superiors in a work environment, and could experience decreased attention, motivation, and mental clarity due to chronic sleep disturbances.  She did not, however, indicate that the Veteran's PTSD rendered him unable to obtain or maintain substantially gainful employment.  

The Board has also considered the Veteran's VA Form 21-8940 on which he claimed that he had been unemployable due to his service-connected PTSD since 2007.  At his October 2010 VA examination, however, the Veteran reported that he had retired in 2008 after he became eligible based on age.  These inconsistencies notwithstanding, the Board assigned more probative weight to the objective clinical evidence than to the Veteran's own estimation of the impact of his symptoms on employability.  

Finally, the Board has considered that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Although relevant, the Board finds that SSA's award is not determinative as that agency uses significantly different criteria in determining eligibility.  Thus, their findings are not binding on VA and the Board.  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this case, the Board has assigned great probative weight to the VA examination reports which have not shown that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.  In view of the foregoing, the Board concludes that referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


